Per Curiam.

In this action, petitioner contends that his conviction was invalid because he was not afforded counsel prior to his arraignment, that he did not know to what he pleaded guilty, that he was not told the extent of the sentence for the crime to which he pleaded, and that the judge told him that if he pleaded guilty -the charge would be reduced to a misdemeanor.
So far as petitioner’s argument in relation to the failure of the court to appoint counsel prior to arraignment is concerned, there is nothing in the evidence to indicate that petitioner was in any way prejudiced by lack of counsel during the period prior to the arraignment. Therefore, his argument is without merit.
In response to petitioner’s contentions in relation to lack of knowledge of the crime and penalty therefor and promises *325made by the trial judge, the respondent introduced into evidence an affidavit of the trial judge and an affidavit of the attorney who represented petitioner. A letter from petitioner to the prosecuting attorney was introduced also.
An examination of the exhibits submitted by respondent shows that petitioner’s attorney explained to petitioner the crime and the penalty, and that petitioner indicated his desire to plead guilty. The affidavit of the trial judge shows that prior to petitioner’s appearance in court the judge had never seen petitioner, and that no promises or offers were made by the trial judge to induce petitioner’s plea of guilty.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, ' Matthias, 0 ’Neill, Herbert, Schneider and Brown, JJ., cpncur.